Exhibit KPMG LLP Telephone (416) 777-8500 Chartered Accountants Fax (416) 777-8818 Suite 3300 Commerce Court West Internet www.kpmg.ca PO Box 31 Stn Commerce Court Toronto ON M5L 1B2 Canada CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Jaguar Mining Inc. We consent to the inclusion in this annual report on Form 40-F of: -our Report of Independent Registered Public Accounting Firm dated March 23, 2009 on the consolidated balance sheets of Jaguar Mining Inc. ("the Company") as at December 31, 2008 and 2007, and the consolidated statements of operations and comprehensive loss, cash flows and shareholdersequityfor each of the years in the three-year period ended December 31, 2008 -our auditors' report on reconciliation to United States GAAP dated March 23, 2009 -our Report of Independent Registered Public Accounting Firm dated March 23, 2009 on the Company s internal control over financial reporting as of December 31, each of which is contained in this annual report on Form 40-F of the Company for the fiscal year ended December 31, 2008. Chartered
